DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.  The applicant argues that the prior art does not show the construction angle.  However, as was discussed in the interview, it is the Examiner’s position that the construction angle is not well defined.  Is it a literal construction angle (thereby taught by the laser apparatus of Gennardo as discussed in the prior rejection) or a digital manipulation?  The claim includes language that the actual constructed model is “based on” the digital model.  Therefore, given the broadest reasonable interpretation, the prior art meets the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding claim 8, the applicant argues that a supports are shown in Gennardo.  Similarly, claim 8 does not sufficiently distinguish between the digital and physical steps.
Further, the main construction angle as currently defined in the claims, even if considered a part of the physical model, is broadly interpreted as the main direction of the part to be fabricated could be either 30 or 150 degrees, for example, as the fabrication is taking place in opposite directions. 
The Examiner recommends amending the claims to reflect the physical manifestations of the digital manipulations.  As was discussed in the interview, it is possible that some of these types of amendments would teach over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715